FILED
                             NOT FOR PUBLICATION                            MAR 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MILAS G. CLARK, JR.,                             No. 09-55895

               Plaintiff - Appellant,            D.C. No. 2:08-cv-01576-AHM-
                                                 CW
  v.

RAYTHEON COMPANY,                                MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                     A. Howard Matz, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Milas G. Clark, Jr., appeals pro se from the district court’s summary

judgment in his diversity action alleging employment claims under the California

Fair Employment and Housing Act (“FEHA”). We have jurisdiction under 28

U.S.C. § 1291. We review de novo the district court’s grant of summary judgment.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1258 (9th

Cir. 1993). We review for an abuse of discretion both the district court’s denial of

a request for a continuance under Fed. R. Civ. P. 56(f), Tatum v. City & Cnty. of

San Francisco, 441 F.3d 1090, 1100 (9th Cir. 2006), and its denial of a motion for

reconsideration, Sch. Dist. No. 1J, 5 F.3d at 1262. We affirm.

      The district court properly granted summary judgment on the claims Clark

raised in his first Department of Fair Employment and Housing (“DFEH”) charge

because Clark filed his lawsuit more than one year after the DFEH issued its right-

to-sue letter. See Cal. Gov’t Code § 12965(b); Johnson v. Riverside Healthcare

Sys., LP, 534 F.3d 1116, 1127 (9th Cir. 2008) (plaintiff must file FEHA claims

within one year after the DFEH issues a right-to-sue letter). Further, the district

court properly granted summary judgment on all of Clark’s discrimination claims

because Clark failed to raise a genuine issue of material fact as to whether

Raytheon Company’s proffered legitimate, nondiscriminatory reasons for its

adverse employment actions were pretext for discrimination. See Morgan v.

Regents of the Univ. of Cal., 105 Cal. Rptr. 2d 652, 665 (Ct. App. 2000) (analysis

of discrimination claims under the FEHA).

      The district court properly granted summary judgment on Clark’s reasonable

accommodations claim because Clark failed to raise a genuine issue of material


                                           2                                    09-55895
fact as to whether Raytheon Company failed to reasonably accommodate his

disability. See Jensen v. Wells Fargo Bank, 102 Cal. Rptr. 2d 55, 62-63 (Ct. App.

2000) (analysis of failure to accommodate claim under the FEHA).

      The district court properly granted summary judgment on Clark’s retaliation

claim because Clark failed to raise a genuine issue of material fact as to whether

the decisionmakers knew he filed a DFEH charge when they decided to terminate

him, and as to whether Raytheon Company’s proffered legitimate, nonretaliatory

reasons for Clark’s termination were pretextual. See Morgan, 105 Cal. Rptr. 2d at

666 (to establish a prima facie case of retaliation, the employee must show “that

the employer was aware that the plaintiff had engaged in the protected activity”).

      The district court did not abuse its discretion in denying Clark’s request to

for a continuance under Rule 56(f) to conduct additional discovery because Clark

failed to show that he diligently pursued his previous discovery opportunities and

how allowing additional discovery would have precluded summary judgment. See

Panatronic USA v. AT&T Corp., 287 F.3d 840, 846 (9th Cir. 2002).

      The district court did not abuse its discretion in denying Clark’s motion for

reconsideration of the order granting summary judgment because Clark failed to

show grounds warranting reconsideration. See Sch. Dist. No. 1J, 5 F.3d at 1263

(grounds for reconsideration).


                                          3                                    09-55895
      Clark’s remaining contentions are unpersuasive.

      We do not consider Clark’s contentions raised for the first time on appeal.

See Travelers Prop. Cas. Co. of Am. v. ConocoPhillips Co., 546 F.3d 1142, 1146

(9th Cir. 2008).

      Clark’s motions to supplement the record on appeal, take judicial notice, and

file supplemental excerpts of record are denied. Clark’s motion to extend the time

to file paper copies of his reply brief is granted.

      AFFIRMED.




                                            4                                09-55895